On consideration of the Petition filed in the above-entitled action, it appearing that no court-martial proceedings are pending or threatened against petitioner and, since the extraordinary jurisdiction conferred by the All Writs Act, 28 USC § 1651, may be invoked only in aid of the exercise of our jurisdiction over court-martial cases properly before us or which may come here eventually (United States v Snyder, 18 USCMA 480, 40 CMR 192; Mueller v Brown, 18 USCMA 534, 40 CMR 246), it is, by the Court, this 12th day of September, 1969,
*650ORDERED that said Petition be, and the same is, hereby dismissed.